Citation Nr: 1616404	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by blood clots in the bilateral legs as a result of a September 8, 2008 surgery and post-surgical care performed at the VA Medical Center (VAMC) in Richmond, Virginia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  


FINDING OF FACT

The Veteran does not have additional disability resulting from a September 8, 2008 surgery and post-surgical care at the VAMC in Richmond, Virginia.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of a September 8, 2008 surgery and post-surgical care at the VAMC in Richmond, Virginia have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2009 satisfied the duty to notify provisions with respect to compensation under 38 U.S.C.A. § 1151, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record also indicates that a VA medical opinion was obtained in February 2011 with regard to the Veteran's claim.  The opinion considered all of the pertinent evidence of record, and provides an adequate rationale for the opinion stated.  As there is adequate medical evidence of record to make a determination with regard to the issue on appeal, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran contends that he is entitled to compensation for blood clots in the bilateral legs under the provisions of 38 U.S.C.A. § 1151.  He alleges that he underwent surgery for an abdominal aortic aneurysm on September 8, 2008, and that the VAMC did not provide adequate care or monitoring after surgery, as he was not given Coumadin directly following that surgery, leaving him susceptible to blood clots.  He contends that he developed blood clots in his legs, which required extensive subsequent surgery and treatment, because of VA's failure to provide him with an anticoagulant after the initial surgery.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of a September 8, 2008 surgery and post-surgical care.

In August 2008, the Veteran presented to the Emergency Department at the VAMC in Richmond, Virginia, complaining of abdominal pain.  Evaluation revealed an abdominal aortic aneurysm.  The Veteran underwent a course of antibiotics, and on September 8, 2008, underwent placement of an endovascular graft in the aneurysm.  The following day, the Veteran's pain was well-controlled, and he was awake and alert.  There was minimum drainage from the incision, and the Veteran was reportedly doing well postoperatively.  The Veteran was discharged the day following his surgery with instructions to avoid heavy lifting greater than 10 pounds or strenuous exercise for four weeks.  He was instructed to take a stool softening medication and to take Percocet, Tylenol, and Motrin for pain.  He was instructed to follow up with the Vascular Clinic in two weeks.  Two days after his discharge, a VA nurse called the Veteran to check in.  The Veteran reported that he did not have any questions about his discharge medications and had no problems since returning home.  He indicated that he knew what complications to report to his doctor and who to contact if he needed medical advice or help right away.

On September 17, 2008, the Veteran returned to the hospital with acute occlusion of the aorta within the stent graft.  He reported numbness, tingling, and pain in the bilateral lower extremities.  Examination revealed no pulses from the bilateral groin to the feet.  He was brought to the Emergency Operating Room where he underwent axillary femoral bypass and bilateral compartment fasciotomies.  He was started on Coumadin that night.  On September 26, 2008, the fasciotomy sites were closed.  Thereafter, he was enrolled in the Anticoagulation Management Clinic.

In July 2010, the Veteran presented testimony before the RO.  He stated that other doctors have told him that he should have been on Coumadin after the initial surgery, but that they were not willing to provide medical opinions in support of his claim.  He described his current symptoms, which include fatigue in the legs, needing to sit often, and leg swelling requiring compression socks.  He noted scars on his legs, but reduced feeling and numbness in some areas of the legs.  He reported that he used a cane and walker for ambulation, and that he has fallen several times because of his legs.

In February 2011, a VA opinion was obtained with regard to the Veteran's contentions.  After reviewing the evidence in the Veteran's claims file, the cardiologist opined that the aortic graft occlusion which resulted in the September 17, 2008 surgery was "not caused by or a result of the lack of warfarin anticoagulation following the placement of the aortic endovascular graft."  The physician explained that acute occlusion of endovascular aortic grafts is described in 0.3-6 percent of the patients in large series, and that graft patency is not enhanced by antiplatelet or antithrombotic therapy.  In fact, the physician noted that the opposite complication is of greater concern, namely endovascular leak around the graft with persistent aneurysm progression with risk of rupture.  The physician noted that the principle of endovascular graft therapy is that the portion of the aortic aneurysm external to the graft will eventually clot, sealing the aortic aneurysm external to the graft.  The physician reviewed the literature, which disclosed that although antigcoagulation treatment with warfarin is not harmful, there is no study which has shown it to be beneficial.  He noted that there is no consensus regarding the routine use of postoperative antithrombotic therapy with aortic endovascular grafts, and that the indication for warfarin anticoagulation following the September 17, 2008 surgery was to optimize patency of the axillobifemoral graft.

In April 2011, the Veteran underwent several VA examinations.  The examination reports reflect diagnoses of residuals to repair of abdominal aortic aneurysm in 2008, sensory loss due to ischemia related to vascular surgery, and multiple surgical scars with healing by secondary intent.  No opinion regarding the etiology of these diagnoses was provided.

The Veteran contends that VA was negligent in failing to provide proper post-operative care, including prescribing Coumadin, following his September 8, 2008 surgery.  However, the medical evidence of record does not support the Veteran's claim, as there is no medical evidence of causation between the aortic graft occlusion which occurred following the surgery, resulting in the Veteran's current symptoms, and the failure to prescribe anticoagulation treatment following the initial surgery.  Specifically, the February 2011 VA examiner opined that the aortic graft occlusion which resulted in the September 17, 2008 surgery and residuals thereof was "not caused by or a result of the lack of warfarin anticoagulation following the placement of the aortic endovascular graft."  The examiner explained that, in fact, prescribing anticoagulation therapy after the initial surgery could have resulted in endovascular leakage around the graft with persistent aneurysm progression and the risk of rupture.  The February 2011 VA opinion is adequate and well-supported by the evidence in the claims file and the medical literature cited therein.  Moreover, the examiner provided supporting explanation and rationale for the conclusion reached.  

There is no medical evidence suggesting that the Veteran has an "additional disability," as defined by VA, as a result of improper post-operative care including the failure to prescribe anticoagulation therapy following the September 8, 2008 surgery.  The Board acknowledges that the Veteran developed blood clots in his legs after the September 8, 2008 surgery, and that he has residual symptoms since the September 17, 2008 surgery.  However, there is no medical evidence showing that VA's post-operative care, including the failure to prescribe anticoagulation therapy, following the September 8, 2008 surgery resulted in the development of those blood clots or his current symptoms.  

As there is no evidence of additional disability associated with the Veteran's September 8, 2008 surgery to repair the abdominal aortic aneurysm and post-operative care which may have resulted from VA treatment, compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 

ORDER

Compensation under 38 U.S.C. § 1151 for additional disability manifested by blood clots in the bilateral legs as a result of a September 8, 2008 surgery and post-surgical care performed at the VAMC in Richmond, Virginia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


